Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made effective as of February 3,
2016 (“Effective Date”), by and between Viavi Solutions Inc., a Delaware
corporation (hereinafter “Viavi” or the “Company”), and Oleg Khaykin
(“Executive”) (either party individually, a “Party”; collectively, the
“Parties”).

WHEREAS, the Company desires to retain the services of Executive as Chief
Executive Officer and to appoint Executive as a member of the Company’s Board of
Directors;

WHEREAS, the Parties desire to enter into this Agreement to set forth the terms
and conditions of Executive’s employment by the Company and to address certain
matters related to Executive’s employment with the Company;

NOW, THEREFORE, in consideration of the foregoing and the mutual provisions
contained herein, and for other good and valuable consideration, the Parties
hereto agree as follows:

1. Employment. The Company hereby employs Executive as a full-time exempt
employee, and Executive hereby accepts such employment commencing on the
Effective Date, upon the terms and conditions set forth herein.

2. Duties.

2.1 Position. Executive will be employed as the Chief Executive Officer of the
Company (the “Position”), and shall have the duties and responsibilities as may
be reasonably assigned from time to time by the Company’s Board of Directors
(the “Board”). Executive shall perform faithfully and diligently all those
duties assigned to Executive.

2.2 Standard of Conduct/Full-time. During the term of this Agreement, Executive
will act loyally and in good faith to discharge the duties of the Position, and
will abide by the Company’s code of conduct and workplace policies, as well as
all applicable laws, regulations or ordinances. Executive shall devote his full
business time and efforts to the performance of his duties for the Company,
except as set forth below:

(a) Notwithstanding the foregoing, Executive may serve as a member of the Board
of Directors of one or more for-profit or charitable organizations, provided
that such services do not materially interfere with Executive’s performance of
his duties and responsibilities to the Company. The Board of Directors
acknowledges and approves Executive’s current service on the board of directors
at Newport Corporation and agrees that he may serve on one additional public
company Board after one year as long as it does not conflict with his duties to
Viavi. If Executive leaves the board of directors of Newport Corporation, he may
serve on a public company board of directors in replacement of such service,
subject to prior approval of the Board, which will not be unreasonably withheld.

(b) Any service by Executive on any additional outside boards of directors or
committees thereof (i.e., beyond Newport Corporation or a replacement for
Newport Corporation), whether for public or private companies, will require the
prior approval of the Board, which will not be unreasonably withheld.

(c) In addition, the Board acknowledges and approves Executive’s continued
affiliation with two private companies in which he currently holds substantial
investments, so long as those companies are not competitors to Viavi. Executive
represents that he has disclosed all material investments in privately held
companies to Viavi.



--------------------------------------------------------------------------------

2.3 Work Location. Executive’s principal place of work shall be located at the
Company’s office in Milpitas, California.

3. At-Will Employment. Executive’s employment with Viavi is voluntarily entered
into and is for no specified period. As a result Executive will be free to
resign at any time, for any reason, or for no reason at all. Similarly, the
Company will be free to conclude its at-will employment relationship with
Executive at any time, with or without notice or cause.

4. Compensation.

4.1 Base Salary. As compensation for Executive’s performance of Executive’s
duties hereunder, the Company shall pay to Executive a salary at the annual rate
of seven hundred fifty thousand dollars ($750,000) per year (the “Base Salary”),
payable in equal bi-weekly installments and in accordance with the normal
payroll practices of the Company, less required deductions for state and federal
withholding tax, social security and all other employment taxes and authorized
payroll deductions.

4.2 Cash Incentive Compensation. Executive will be eligible to participate in
and earn a bonus (“Annual Bonus”) under the Company’s Variable Pay Plan, as such
plan is approved by the Board from time to time. Actual bonus payments are
calculated based upon eligible earnings during each applicable fiscal half year
period (the first and second halves of our fiscal year), which include base
salary only, and exclude special payments such as bonuses, benefits, etc. All
incentive compensation opportunity payments are subject to the terms and
conditions of the applicable plan(s) as approved by the Board, and Executive’s
eligibility for incentive payments will be contingent upon Executive remaining
an employee of the Company on the bonus payment date selected by the Company.

(a) For the second half of Fiscal Year 2016 (“H2”), Executive will receive a
bonus equal to no less than 100% of Executive’s actual base salary earned during
H2 (“H2 Target Bonus”). Executive will be eligible to earn a bonus for H2 of up
to 150% of H2 Target Bonus determined on a proportional basis to the extent that
actual H2 Operating Income exceeds 100% of H2 target Operating Income as set
forth in the Company’s Annual Operating Plan. The H2 bonus earned by Executive
will be paid at the same time H2 bonuses are paid to all other participants in
the Variable Pay Plan.

(b) For Fiscal Year 2017, the target Annual Bonus will equal 100% of Base
Salary. Executive will earn the target Annual Bonus if baseline revenue and
operating income targets are achieved. Executive will earn 125% of the target
Annual Bonus if both revenue of 3% above baseline and operating income of 7%
above baseline are achieved. Executive will earn 150% of target Annual Bonus if
both revenue of 7% or more above baseline and operating income of 10% or more
above baseline are achieved. If revenue and operating income are achieved in
excess of the levels required to earn 125% of target Annual Bonus but less than
the levels required to earn 150% of target Annual Bonus, the Compensation
Committee will award a prorated bonus between 125% and 150% of target Annual
Bonus. The Annual Bonus will be paid no later than March 1st in the year
following the performance year.

4.3 Initial Equity Awards. On or about February 15, 2016, Executive shall be
granted the following equity awards (“Initial Equity Awards”), subject in each
case to the terms and conditions of the Company’s 2003 Equity Incentive Plan (or
its successor) and the applicable form of award agreement, execution of which
shall be a condition to the award:

 

2



--------------------------------------------------------------------------------

(a) Stock Option. Executive shall be granted an option (“Initial Option”) for a
number of shares of the Company common stock determined by dividing the sum of
$2,750,000 by the per share fair value of such option determined using the
Black-Scholes option pricing model applied on the same basis used by the Company
to determine such option’s cost for financial accounting purposes. The Initial
Option shall have a per share exercise price equal to the market closing price
of a share of the Company common stock on the grant date, a term of eight
(8) years and shall, subject to Executive’s continued employment with the
Company except as otherwise provided by this Agreement, vest over a period of
four years at the rate of 25% upon the first anniversary of Executive’s
employment commencement date and 25% on each successive annual anniversary
thereafter for the next three years.

(b) Restricted Stock Units. Executive shall be granted an award of restricted
stock units (“Initial RSU Award”) for a number of shares of Company common stock
determined by dividing the sum of $2,062,500 by the market closing price of a
share of Company common stock on the last trading day prior to the grant date.
Subject to Executive’s continued employment with the Company except as otherwise
provided by this Agreement, the Initial RSU Award shall vest over a period of
four years at the rate of 25% upon the first anniversary of Executive’s
employment commencement date and 25% on each successive annual anniversary
thereafter for the next three years.

(c) Performance Units. Executive shall be granted an award of performance units
(“Initial PSU Award”) for a target number of shares of Company common stock
determined by dividing the sum of $687,500 by the market closing price of a
share of Company common stock on the last trading day prior to the grant date.
Subject to Executive’s continued employment with the Company, except as
otherwise described by this Agreement, the Initial PSU Award shall be earned
upon the achievement of such performance goal(s) and shall vest over such
periods as described in the Company’s Current Report, dated August 18, 2015, on
Form 8-K, including Exhibit 10.1 thereto, filed with the Securities and Exchange
Commission; provided, however, that the “Base Measurement Period” (as such term
is used in the applicable award agreement) shall be the period of 45 calendar
days commencing on January 29, 2016 and ending on March 13, 2016.

(d) Special One-Time Restricted Stock Unit Award. Executive shall be granted a
special, one-time award of restricted stock units (“Special RSU Award”) for
100,000 shares of Company common stock. Subject to Executive’s continued
employment with the Company except as otherwise provided by this Agreement, the
Special RSU Award shall vest as to 66.6% on the first anniversary of Executive’s
employment commencement date and 16.7% after each of the first two periods of
three (3) months thereafter provided, however, that any such units that have
otherwise vested and/or shares of Company common stock that have been issued to
Executive in settlement of such vested units or gross proceeds of the sale or
transfer thereof shall be forfeited to and recouped by the Company if either
(i) Executive terminates his employment with the Company other than for “Good
Reason” (as defined below) prior to the first anniversary of Effective Date or
(ii) Executive does not relocate his residence to the San Francisco Bay area
within the first eighteen (18) months following the Effective Date.

4.4 Subsequent Equity Awards. Executive shall be eligible to be granted
additional equity awards by the Compensation Committee of the Board on an annual
basis (“Subsequent Equity Awards”), commencing with the first grant of annual
equity awards to executive officers of the Company generally. The Compensation
Committee shall generally determine the size of Subsequent Equity Awards taking
into account the Executive’s performance and commensurate with grants made to
chief executive officers of companies in the Company’s compensation peer group,
as determined by the Compensation Committee’s independent compensation
consultant. Prior to proration, as described below, the number of shares of
Company common stock subject to the first such Subsequent Equity Awards (the
“Initial Subsequent Equity Awards”) shall be established by dividing a specified
dollar

 

3



--------------------------------------------------------------------------------

amount by the market closing price of a share of Company common stock on the
last trading day prior to the grant date. Such specified dollar amount shall be
(a) $1,625,000 if the Company has achieved 100% of its annual operating plan and
Executive has achieved 100% of his personal target objectives established by the
Board, (b) $2,000,000 if the Company has achieved 125% of its annual operating
plan and Executive has achieved 125% of his personal target objectives
established by the Board, and (c) $2,500,000 if the Company has achieved 150% of
its annual operating plan and Executive has achieved 150% of his personal target
objectives established by the Board. The Compensation Committee may consider a
larger specified dollar amount if the foregoing annual operating plan and
personal objectives are exceeded. However, the number of shares of Company
common stock subject to the Initial Subsequent Equity Awards so determined shall
be prorated to reflect a period of service less than one full year between
Executive’s commencement of employment and the date of grant of the Initial
Subsequent Equity Awards. Such Initial Subsequent Equity Awards shall be
comprised of 50% restricted stock units and 50% performance units. Except as
otherwise provided by this Agreement, all Subsequent Equity Awards shall be
subject to the terms and conditions applicable to annual equity awards granted
to executive officers of the Company generally and the terms and conditions of
the Company’s 2003 Equity Incentive Plan (or its successor) and the applicable
form of award agreement, execution of which shall be a condition to the award.

4.5 Equity Award Transfer Restrictions. In addition to any other restrictions or
conditions set forth in the Company’s 2003 Equity Incentive Plan (or its
successor) and the award agreement evidencing any equity award granted to
Executive, such awards shall be subject to (a) the Company’s Insider Trading
Policy and all provisions contained therein, including Anti-Hedging and (b) the
Company’s Share Ownership and Retention Policy as set forth in the Company’s
2015 Proxy Statement, pursuant to which Executive will be required to retain at
least fifty percent (50%) of the net after-tax shares received upon the vesting
of restricted stock, settlement of share equivalent awards (such as restricted
stock units and performance units) and exercise of stock options until Executive
holds vested shares of the Company’s common stock having a fair market value
equal to at least 300% of Base Salary, and such ownership level must be achieved
within five (5) years of the Effective Date. With the consent of the Board,
which shall not be unreasonably withheld, Executive will be permitted to
transfer shares and vested equity awards for purposes of tax or estate planning.

5. Recoupment. Annual Bonus, Initial Equity Awards, Subsequent Equity Awards and
other cash or equity incentive compensation paid or provided to Executive,
whether pursuant to this Agreement or otherwise, shall be subject to the terms
and conditions of the Company’s Clawback Compensation Policy (the “Recoupment
Policy”) and any other policy of recoupment of compensation as shall be adopted
from time to time by the Board or its Compensation Committee as it deems
necessary or appropriate to comply with the requirements of Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (providing for
recovery of erroneously awarded incentive compensation), Section 304 of the
Sarbanes-Oxley Act of 2002 (providing for forfeiture of certain bonuses and
profits), and any implementing rules and regulations of the U.S. Securities and
Exchange Commission and applicable listing standards of a national securities
exchange adopted in accordance with any such Act. The terms and conditions of
the Recoupment Policy, including any changes to the Recoupment Policy adopted
after the date of this Agreement, are hereby incorporated by reference into this
Agreement.

6. Customary Fringe Benefits and Facilities. Executive will be eligible for all
customary and usual fringe benefits generally available to executives of the
Company and its subsidiaries, subject to satisfying the applicable eligibility
requirements contained in the Company’s benefit plan documents. The Company
reserves the right to change or eliminate the fringe benefits on a prospective
basis, at any time, effective upon notice to Executive. During his employment
with the Company and thereafter Executive will be provided indemnification and
directors and officers liability insurance coverage under the Company’s form of
indemnification agreement as in effect for other senior executives of the
Company.

 

4



--------------------------------------------------------------------------------

7. Business Expenses. Executive will be reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance of Executive’s
duties on behalf of the Company consistent with the Company policies as in
effect from time to time. To obtain reimbursement, expenses must be submitted
promptly with appropriate supporting documentation in accordance with the
Company’s policies.

8. Relocation Expenses. The Company will pay to Executive on the Company’s first
regular payroll date following his commencement of employment a lump sum
relocation bonus of $200,000, which will be treated as a taxable benefit. If and
when Executive sells his current residential property and moves his primary
residence to the San Francisco Bay area, which is expected to occur within
twelve (12) months from the Effective Date, the Company will pay to Executive an
additional relocation bonus equal to the amount of the sale commission, not in
excess of 6%, born by Executive on his sale of his current residential property.
Such additional relocation bonus shall be paid to Executive within thirty
(30) days following the later of the closing date of Executive’s sale of his
current residential property and the date of his relocation of his primary
residence to the San Francisco Bay area. This payment will not be grossed up.
Executive will be responsible for relocation expenses other than the foregoing
commission payment, including but not limited to temporary housing, household
moving expenses and transportation for family members. If Executive terminates
his employment with the Company other than for “Good Reason” (as defined
below) prior to the first anniversary of the Effective Date or if Executive does
not relocate his residence to the San Francisco Bay area within the first
eighteen (18) months following the Effective Date, Executive shall repay the
relocation bonus of $200,000 in full to the Company within sixty (60) days from
the earlier of: (i) Executive’s employment termination date or (ii) the last day
of the eighteenth (18th) month of failure to relocate, as applicable.

9. Termination of Executive’s Employment.

9.1 Termination for Cause. The Company may terminate Executive’s employment
immediately at any time for Cause (as defined below). In the event that
Executive’s employment is terminated in accordance with this Section, Executive
shall be entitled to receive only the Base Salary then in effect, prorated to
the date of Executive’s termination of employment (the “Termination Date”), any
Annual Bonus that has been earned as a result of the Company’s performance for
its immediately preceding fiscal year but is unpaid as of the Termination Date,
and any amounts, including payment for any accrued unused vacation, to which
Executive is entitled pursuant to Section 6 (Customary Fringe Benefits) and
Section 7 (Business Expenses) of this Agreement (“Accrued Amounts”). Upon the
effective date of such termination for Cause, all unvested equity awards,
including the Initial Equity Awards and Subsequent Equity Awards, shall
terminate immediately and Executive shall not be entitled to any compensation
therefore, and all other Company obligations to Executive pursuant to this
Agreement shall be automatically terminated and completely extinguished.
Executive shall not be entitled to receive the Severance Benefits described in
Section 9.2 below or under any other plan or program of the Company.

9.2 Involuntary Termination. The Company may terminate Executive’s employment
with the Company without Cause at any time on thirty (30) days’ advance written
notice to Executive. Executive may voluntary terminate his employment with the
Company for Good Reason provided that Executive gives the Company written notice
of the condition alleged to constitute Good Reason within thirty (30) days after
the condition’s initial existence, the Company fails to remedy the condition
within thirty (30) days after receiving such written notice, and Executive’s
termination of employment is effective no later than ninety (90) days after the
condition’s initial existence. In the event of Executive’s

 

5



--------------------------------------------------------------------------------

Involuntary Termination, Executive shall be entitled to receive his Accrued
Amounts. In addition, subject to Section 9.6 and Section 19, the Company shall
provide Executive with the following benefits (the “Severance Benefits”), and
all other Company obligations to Executive pursuant to this Agreement shall be
automatically terminated and completely extinguished:

(a) Cash Severance Not in Connection with a Change of Control. In the event of
any Involuntary Termination that occurs other than within a period beginning
three months prior to and ending on the first anniversary of a Change of
Control, Executive shall receive the following cash severance payments:

(i) an amount equal to the Annual Bonus for the Company fiscal year in which the
Termination Date occurs, determined upon completion of such fiscal year based on
the Company’s actual performance during such fiscal year in the manner that
would apply pursuant to this Agreement had Executive remained employed through
the end of such fiscal year but prorated for the period of Executive’s actual
employment during such fiscal year through the Termination Date, shall be paid
at the same time that annual bonuses are paid to the Company’s executives
generally, subject to the Delayed Payment Date described in Section 18.1, if
applicable; and

(ii) an amount equal to the sum of (i) 150% of the Base Salary and (ii) 150% of
the target Annual Bonus shall, subject to the Delayed Payment Date described in
Section 18.1, if applicable, be apportioned into installments and paid on the
Company’s regular payroll dates over a period of eighteen (18) months commencing
with the first regular payroll date of the Company occurring at least sixty
(60) days following the Termination Date.

(b) Equity Severance Not in Connection with a Change of Control. In the event of
any Involuntary Termination that occurs other than within a period beginning
upon and ending on the first anniversary of a Change of Control, the vesting of
all Initial Equity Awards and Subsequent Equity Awards outstanding immediately
prior to the Termination Date shall be accelerated effective as of the
Termination Date to such extent as they would have vested during the period of
eighteen (18) months following the termination date had Executive’s employment
with the Company continued throughout such period. For the purposes of this
subsection, performance unit awards shall be treated as earned during such
eighteen (18) month period had the target level of performance been achieved.

(c) Cash Severance in Connection with a Change of Control. In the event of any
Involuntary Termination that occurs within a period beginning upon and ending on
the first anniversary of a Change of Control, Executive shall receive the
following cash severance payments, as applicable:

(i) if the Termination Date occurs on or before the second anniversary of the
Effective Date, an amount equal to the sum of (i) 200% of the Base Salary and
(ii) 300% of the target Annual Bonus shall be paid in a lump sum within ninety
(90) days following the Termination Date, subject to the Delayed Payment Date
described in Section 18.1, if applicable, and provided that if such ninety-day
period begins in one calendar year and ends in a second calendar year, such
payment shall be made in the second calendar year; or

(ii) if the Termination Date occurs after the second anniversary of the
Effective Date, an amount equal to the sum of (i) 150% of the Base Salary and
(ii) 225% of the target Annual Bonus shall be paid in a lump sum within ninety
(90) days following the Termination Date, subject to the Delayed Payment Date
described in Section 18.1, if applicable, and provided that if such ninety-day
period begins in one calendar year and ends in a second calendar year, such
payment shall be made in the second calendar year.

 

6



--------------------------------------------------------------------------------

(d) Equity Severance in Connection with a Change of Control. In the event of any
Involuntary Termination that occurs within a period beginning upon and ending on
the first anniversary of a Change of Control, the vesting of all Initial Equity
Awards and Subsequent Equity Awards outstanding immediately prior to the
Termination Date shall be accelerated in full effective as of the Termination
Date. For the purposes of this subsection, performance unit awards shall be
treated as earned at the greater of (i) the target level performance achievement
or (ii) the level of performance achievement actually attained as of the
Termination Date if such performance is measurable against the applicable
performance goal(s) as of the Termination Date in accordance with the terms of
the award.

(e) Payments for Continued Healthcare. In the event of any Involuntary
Termination (whether or not within a one-year period following a Change of
Control), for a period of eighteen (18) months following the Termination Date or
such lesser period as Executive remains eligible (the “COBRA Payment
Period”) under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), the Company shall reimburse Executive each month for an
amount equal to the difference between (i) the monthly cost of COBRA health and
dental benefits for Executive (assuming that Executive would be eligible for
such coverage), less (ii) the monthly amount that Executive would be required to
contribute for health and dental coverage if Executive were an active employee
of the Company (the “COBRA Premium Subsidy”). Notwithstanding the foregoing, if
the Company determines, in its sole discretion, that the reimbursement of such
COBRA Premium Subsidy would result in a violation of the nondiscrimination rules
of Section 105(h)(2) of the Code or any statute or regulation of similar effect
(including but not limited to the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), then
in lieu of providing such COBRA Premium Subsidy, the Company, in its sole
discretion, may elect to instead pay to Executive on the first day of each month
of the COBRA Payment Period, a fully taxable cash payment equal to the COBRA
Premium Subsidy for that month, subject to applicable tax withholdings if any,
for the remainder of the COBRA Payment Period. Executive may, but is not
obligated to, use such taxable cash payment toward the cost of COBRA premiums.

(f) Involuntary Terminations Within Three Months Prior to Change of Control. In
the event of any Involuntary Termination that occurs within a period beginning
three months prior to and ending immediately prior to a Change of Control,
Executive shall receive (i) the accelerated vesting of all Initial Equity Awards
and Subsequent Equity Awards outstanding immediately prior to the Termination
Date as described in Section 9.2(d) and (ii) the applicable cash severance
payment amounts determined in accordance with Section 9.2(c); provided, however,
that such cash severance payment amounts shall subject to the Delayed Payment
Date described in Section 18.1, if applicable, be apportioned into installments
and paid on the Company’s regular payroll dates over a period of eighteen
(18) months commencing with the first regular payroll date of the Company
occurring at least sixty (60) days following the Termination Date in the manner
described in Section 9.2(a)(ii).

9.3 Termination upon Disability. The Company may terminate Executive’s
employment with the Company at any time following Executive’s Disability. Upon
termination following Disability, Executive shall be entitled to receive his
Accrued Amounts. In addition, subject to Section 9.6 and Section 18, the Company
shall provide Executive the same Severance Benefits to which Executive would be
entitled upon Involuntary Termination that does not occur within a period
beginning upon and ending on the first anniversary of a Change of Control (i.e.,
Severance Benefits not in connection with a Change of Control). Such Severance
Benefit shall be paid at the same times and upon the same terms and conditions
described in the applicable provisions of Section 9.2. All other Company
obligations to Executive pursuant to this Agreement shall be automatically
terminated and completely extinguished.

 

7



--------------------------------------------------------------------------------

9.4 Termination upon Death. Executive’s employment shall terminate automatically
upon Executive’s death. Upon termination as a result of Executive’s death,
Executive’s estate or designated beneficiaries shall be entitled to receive the
Accrued Amounts. In addition, subject to Section 9.6 and Section 18, the Company
shall provide Executive’s estate or designated beneficiaries the same Severance
Benefits (excluding payments for continued healthcare under Section 9.2(e)) to
which Executive would be entitled upon Involuntary Termination that does not
occur within a period beginning upon and ending on the first anniversary of a
Change of Control (i.e., Severance Benefits not in connection with a Change of
Control). Such Severance Benefit shall be paid at the same times and upon the
same terms and conditions described in the applicable provisions of Section 9.2.
All other Company obligations to Executive pursuant to this Agreement shall be
automatically terminated and completely extinguished.

9.5 Voluntary Resignation by Executive without Good Reason. Executive may
voluntarily resign from employment with the Company for any reason, at any time,
on thirty (30) days’ advance written notice. In the event of Executive’s
resignation which is not for Good Reason, Executive will be entitled to receive
only his Accrued Amounts. All other Company obligations to Executive pursuant to
this Agreement shall be automatically terminated and completely extinguished.
Executive shall not be entitled to receive the Severance Benefits described in
Section 9.2 above.

9.6 Release and Forfeiture of Severance Benefits. The right of Executive to
receive or to retain Severance Benefits pursuant to Section 9.2 or Section 9.3
shall be in consideration for, and subject to, (a) execution of and delivery to
the Company of a Separation Agreement and General Release of claims
substantially in the form attached as Exhibit A to this Agreement, amended as
necessary to comply with applicable law (the “Release”) and lapse of the period
for revocation, if any, of the Release without the Release having been revoked
no later than 60 days after the Termination Date, and (b) Executive’s continued
compliance with the Covenants (as defined in Sections 12, 13 and 14 of this
Agreement). The right of Executive’s estate or designated beneficiaries to
receive or to retain Severance Benefits pursuant to Section 9.4 shall be in
consideration for, and subject to execution and deliver to the Company of the
Release. The Release will not include a waiver of (i) Executive’s existing
rights of indemnification or Directors and Officers liability insurance
coverage, (ii) Executive’s existing rights under any outstanding equity awards,
(iii) Executive’s rights as a stockholder in the Company or (iv) claims for
accrued vested benefits under any employee benefit plan or pension plan. In the
event that Executive breaches any of the Covenants, the Company shall have the
right to (1) terminate any further provision of Severance Benefits not yet paid
or provided, (2) recover from Executive all shares of stock of the Company the
vesting of which, or the option to purchase, was accelerated by reason of the
Severance Benefits (or the proceeds therefrom, reduced by any exercise or
purchase price paid to acquire such shares), and (3) to immediately cancel all
Equity Awards the vesting of which was accelerated by reason of the Severance
Benefits.

9.7 Definitions of Certain Terms. Certain capitalized terms not otherwise
defined by this Agreement shall have the following meanings:

(a) “Cause” means any of the following events: (i) Executive’s willful failure
substantially to perform his duties and responsibilities to the Company;
(ii) Executive’s willful breach of any obligation under any written agreement
with the Company that is not cured within 30 days of written notice to
Executive; (iii) Executive’s deliberate violation of a Company policy, or
commission of any felony or any act of fraud, embezzlement or dishonesty;
(iv) any willful misconduct by Executive that has caused or is reasonably
expected to result in material injury to the Company; or (v) material
unauthorized use, disclosure or misappropriation by Executive of any proprietary
information, trade secret or other asset of the Company or entrusted to the
Company by a third party.

 

8



--------------------------------------------------------------------------------

(b) “Change of Control” means a Change of Control as defined by the Company’s
2015 Change of Control Benefits Plan or its successor; provided, however, that
to the extent any amount constituting deferred compensation subject to
Section 409A of the Code would become payable to Executive by reason of a Change
of Control, such amount shall become payable only if the event constituting the
Change of Control would also constitute a change in ownership or effective
control of the Company or a change in the ownership of a substantial portion of
the assets of the Company within the meaning of Section 409A of the Code.

(c) “Code” means the United States Internal Revenue Code of 1986, as amended, or
any successor thereto and any applicable regulations promulgated thereunder.

(d) “Disability” means a disability as defined by the group long-term disability
insurance policy maintained by the Company for the benefit of its employees. In
the absence of such a policy, “Disability” means that, as a result of
Executive’s mental or physical illness, Executive is unable to perform (with or
without reasonable accommodation in accordance with the Americans with
Disabilities Act) the duties of Executive’s position pursuant to this Agreement
for a continuous period of three (3) months. A determination of Disability shall
be made by a physician satisfactory to both Executive and the Company, which
physician’s determination as to Disability shall be made within ten (10) days of
the request therefor and shall be binding on all parties; provided, however,
that if Executive and the Company do not agree on a physician, Executive and the
Company shall each select a physician and these two together shall select a
third physician, which third physician’s determination as to Disability shall be
binding on all parties.

(e) “Good Reason” means the occurrence of any of the following conditions: (i) a
material reduction of Executive’s Base Salary; (ii) a material reduction of
Executive’s target Annual Bonus as set forth herein or as increased during the
course of Executive’s employment with the Company; (iii) a material reduction in
Executive’s duties, authority, reporting relationship or responsibilities,
including not being the chief executive officer of a publicly reporting company
after a Change of Control; (iv) a requirement that Executive relocate to a
location outside of California that is not mutually agreed upon by Executive and
the Board; (v) a material violation by the Company of a material term of any
employment, severance or change of control agreement between Executive and the
Company; or (vi) a failure by any successor entity to the Company to assume this
Agreement; provided, however, that Executive’s voluntary termination of
employment shall not be for Good Reason unless Executive gives the Company
written notice of the condition alleged to constitute Good Reason within thirty
(30) days after the condition’s initial existence, the Company fails to remedy
the condition within thirty (30) days after receiving such written notice, and
Executive’s termination of employment is effective no later than ninety
(90) days after the condition’s initial existence.

(f) “Involuntary Termination” means the occurrence of either (i) termination by
the Company of Executive’s employment with Company for any reason other than
Cause or (ii) Executive’s termination of employment with the Company for Good
Reason; provided, however that Involuntary Termination shall not include any
termination of Executive’s employment which is (x) for Cause, (y) a result of
Executive’s death or Disability, or (z) a result of Executive’s voluntary
termination of employment which is not for Good Reason.

10. Golden Parachute Payments.

10.1 In the event that any of the severance payments and other benefits provided
by this Agreement or otherwise payable to Executive (i) constitute “parachute
payments” within the meaning of Section 280G of the Code and (ii) but for this
Section, would be subject to the excise tax imposed by Section 4999 of the Code
(“Excise Tax”), then Executive’s severance payments and benefits under this
Agreement or otherwise shall be payable either:

 

9



--------------------------------------------------------------------------------

(a) in full, or

(b) in such lesser amount which would result in no portion of such severance
payments or benefits being subject to the Excise Tax, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the Excise Tax, results in the receipt by Executive, on an after-tax
basis, of the greatest amount of severance payments and benefits under this
Agreement or otherwise, notwithstanding that all or some portion of such
severance payments or benefits may be taxable under Section 4999 of the Code.
Any reduction in the severance payments and benefits required by this Section
will made in the following order: (i) reduction of cash payments; (ii) reduction
of accelerated vesting of equity awards other than stock options;
(iii) reduction of accelerated vesting of stock options; and (iv) reduction of
other benefits paid or provided to Executive.

10.2 The professional firm engaged by the Company for general tax purposes as of
the day prior to the date of the event that might reasonably be anticipated to
result in severance payments and benefits that would otherwise be subject to the
Excise Tax will perform the foregoing calculations. If the tax firm so engaged
by the Company is serving as accountant or auditor for the acquiring company,
the Company will appoint a nationally recognized tax firm to make the
determinations required by this Section. The Company will bear all expenses with
respect to the determinations by such firm required to be made by this Section.
The Company and Executive shall furnish such tax firm such information and
documents as the tax firm may reasonably request in order to make its required
determination. The tax firm will provide its calculations, together with
detailed supporting documentation, to the Company and Executive as soon as
practicable following its engagement. Any good faith determinations of the tax
firm made hereunder will be final, binding and conclusive upon the Company and
Executive.

11. No Conflict of Interest. During the term of Executive’s employment with the
Company, Executive must not engage in any work, paid or unpaid, that creates an
actual or potential conflict of interest with the Company. If the Board
reasonably believes such a conflict exists during the term of this Agreement,
the Board may ask Executive to choose to discontinue the other work or resign
employment with the Company.

12. Post-Termination Restrictions.

12.1 Executive understands that: (a) the Company has expended, and will continue
to expend, substantial time, money and effort in developing its proprietary
information; (b) Executive will in the course of Executive’s employment develop,
be personally entrusted with and exposed to the Company’s proprietary
information and will benefit therefrom; (c) both during and after the term of
Executive’s employment, the Company will be engaged in activities in the same
sector as the entities listed on Exhibit B hereto (the “Restricted Companies”);
(d) the Company provides products and services nationally and internationally;
and (e) the Company will suffer great loss and irreparable harm if Executive
were to misappropriate, or otherwise use, the Company’s proprietary information
on behalf of certain competing entities.

12.2 Executive will execute and abide by Viavi’s Employee Proprietary
Information and Inventions Agreement (“Agreement”) in the form attached hereto
as Exhibit C. If Executive breaches the non-solicitation or confidentiality
covenants within (i) six months following termination of employment resulting
from a Change of Control and Executive’s Termination without Cause or
Resignation for Good Reason or (ii) one year following termination of employment
resulting from Termination with Cause or Resignation without Good Reason, then
the Board of Directors may recover or require reimbursement of any future equity
awards and may stop all future severance payments.

 

10



--------------------------------------------------------------------------------

12.3 Executive will be deemed to breach his obligations to the Company with
respect to Confidential Information or trade secrets if he works or perform
services (including consulting or advisory services) for any of the Restricted
Companies in any position in which he uses or threatens to use, disclose or
otherwise misappropriate any Confidential Information obtained during employment
with the Company. He agrees that a threat to misuse Confidential Information
exists if manifested by words or conduct and if he has taken Confidential
Information or holds a position with an entity in the Restricted Sector of such
a nature that the evidence indicates imminent misuse.

13. Non-solicitation of Company’s Employees. Executive agrees that during the
term of this Agreement and for one year thereafter, Executive will not, either
directly or indirectly, separately or in association with others, solicit,
encourage or attempt to hire any individual employed by the Company during his
employment or causing others to solicit or encourage any of the Company’s
employees to discontinue their employment with the Company.

14. Injunctive Relief. Executive acknowledges that Executive’s breach of the
covenants contained in Section 12 (collectively “Covenants”) may cause
irreparable injury to the Company and agrees that in the event of any such
breach, the Company shall, in addition to the action it is authorized to take
pursuant to Section 9.6, be entitled to seek temporary, preliminary and
permanent injunctive relief without the necessity of proving actual damages or
posting any bond or other security.

15. Agreement to Arbitrate. In the event a dispute arises in connection with
this Agreement, the Company and Executive agree to submit the dispute to binding
arbitration before a single neutral arbitrator of the American Arbitration
Association (“AAA”) using the AAA Rules for the Arbitration of Employment
Disputes, available at www.adr.org or from the Company’s Human Resources
Department. Executive and the Company agree to arbitrate any controversy, claim
or dispute between them arising out of or in any way related to this Agreement,
the employment relationship between the Company and Executive and any disputes
upon termination of employment, including any claims for violation of any local,
state or federal law, statute, regulation or ordinance or common law. Claims for
breach of the Company’s Employee Innovations and Proprietary Rights Agreement,
workers’ compensation, unemployment insurance benefits and the Company’s right
to obtain injunctive relief pursuant to Section 14 above are excluded. For the
purpose of this agreement to arbitrate, references to “Company” include all
parent, subsidiary or related entities and their employees, supervisors,
officers, directors, agents, pension or benefit plans, pension or benefit plan
sponsors, fiduciaries, administrators, affiliates and all successors and assigns
of any of them, and this Agreement shall apply to them to the extent Executive’s
claims arise out of or relate to their actions on behalf of the Company. The
Company shall bear the cost of the arbitration filing and hearing fees, and the
cost of the arbitrator.

16. Successors.

16.1 Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
(a “Successor”) shall assume the obligations under this Agreement and agree
expressly to perform the obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any Successor becomes bound by the terms of this
Agreement by operation of law.

 

11



--------------------------------------------------------------------------------

16.2 Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

17. Notice.

17.1 General. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or one day following mailing via Federal Express or similar
overnight courier service. In the case of Executive, mailed notices shall be
addressed to Executive at Executive’s home address that the Company has on file
for Executive. In the case of the Company, mailed notices shall be addressed to
its corporate headquarters, and all notices shall be directed to the attention
of its General Counsel.

17.2 Notice of Termination. Any termination by the Company for Cause or by
Executive pursuant to a Resignation for Good Reason shall be communicated by a
notice of termination to the other Party hereto given in accordance with
Section 17.1 of this Agreement. Such notice shall indicate the specific
termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the termination
date, consistent with the requirements of this Agreement.

18. Compliance with Section 409A of the Code. The Parties intend that all
payments and benefits to be provided under this Agreement that constitute
nonqualified deferred compensation within the meaning of Section 409A of the
Code and the regulations and ruling issued thereunder (collectively “Section
409A”) shall comply with the deferral, payout and other limitations and
restrictions imposed under Section 409A so that no additional taxation is
imposed under Section 409A. Notwithstanding any other provision of this
Agreement to the contrary, this Agreement shall be interpreted, operated and
administered in a manner consistent with such intent. Without limiting the
generality of the foregoing, and notwithstanding any other provision of this
Agreement to the contrary:

18.1 No amount payable pursuant to this Agreement on account of the Executive’s
termination of employment with the Company which constitutes a “deferral of
compensation” within the meaning of Section 409A shall be paid unless and until
Executive has incurred a “separation from service” within the meaning of
Section 409A. Furthermore, to the extent that Executive is a “specified
employee” within the meaning of Section 409A (determined using the
identification methodology selected by the Company from time to time, or if
none, the default methodology) as of the date of Executive’s separation from
service, no amount that constitutes a deferral of compensation which is payable
on account of Executive’s separation from service shall paid to Executive before
the date (the “Delayed Payment Date”) which is first day of the seventh month
after the date of Executive’s separation from service or, if earlier, the date
of Executive’s death following such separation from service. All such amounts
that would, but for this Section, become payable prior to the Delayed Payment
Date will be accumulated and paid on the Delayed Payment Date.

18.2 Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
shall be treated as a right to a series of separate payments.

18.3 With regard to any provision in this Agreement that provides for
reimbursement of expenses or in-kind benefits, except for any expense,
reimbursement or in-kind benefit provided pursuant to this Agreement that does
not constitute a “deferral of compensation,” within the meaning of Section 409A,
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits

 

12



--------------------------------------------------------------------------------

provided, during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
provided that the foregoing clause (ii) shall not be deemed to be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect, and (iii) such payments shall be made on or
before the last day of Executive’s taxable year following the taxable year in
which the expense occurred.

18.4 Notwithstanding any provision of this Agreement to the contrary, in no
event shall the timing of Executive’s execution of the Release, directly or
indirectly, result in Executive designating the calendar year of payment, and if
a payment that is subject to execution of the Release could be made in more than
one taxable year of Executive, payment shall be made in Executive’s later
taxable year.

18.5 The Company intends that income provided to Executive pursuant to this
Agreement will not be subject to taxation under Section 409A. However, the
Company does not guarantee any particular tax effect for income provided to
Executive pursuant to this Agreement. In any event, except for the Company’s
responsibility to withhold applicable income and employment taxes from
compensation paid or provided to Executive, the Company shall not be responsible
for the payment of any applicable taxes on compensation paid or provided to
Executive pursuant to this Agreement.

19. General Provisions.

19.1 Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either Party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other Party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

19.2 Attorneys’ Fees. In any dispute relating to this Agreement, each Party
shall pay its own attorneys’ fees. The Company shall pay or reimburse all
reasonable attorneys’ fees incurred by Executive to negotiate this Agreement,
but in no event to exceed the sum of $17,000.

19.3 Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

19.4 Choice of Law; Venue. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California without giving effect to any conflict of law principles. For purposes
of litigating any dispute that arises directly or indirectly from the
relationship of the Parties that is not subject to arbitration pursuant to
Section 15, the Parties hereby submit to and consent to the jurisdiction of the
State of California and agree that such litigation shall be conducted only in
the courts of Santa Clara County, California, or the federal courts of the
United States for the Northern District of California, and no other courts.

19.5 Severability. In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
Parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

 

13



--------------------------------------------------------------------------------

19.6 Benefits Not Assignable. Except as otherwise provided herein or by law, no
right or interest of Executive or Company under this Agreement shall be
assignable or transferable, in whole or in part, either directly or by operation
of law or otherwise, including, without limitation, by execution, levy,
garnishment, attachment, pledge or in any other manner, and no attempted
transfer or assignment thereof shall be effective.

19.7 Further Assurances. From time to time, at the Company’s request and without
further consideration, Executive shall execute and deliver such additional
documents and take all such further action as reasonably requested by the
Company to be necessary or desirable to make effective, in the most expeditious
manner possible, the terms of this Agreement and the Release, and to provide
adequate assurance of Executive’s due performance thereunder.

19.8 Interpretation; Construction. The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement. This
Agreement has been drafted by legal counsel representing the Company, but
Executive has participated in the negotiation of its terms. Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Agreement and have it reviewed by legal counsel, if desired, and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting Party shall not be employed in the
interpretation of this Agreement.

19.9 Survival. Sections 11 (“No Conflict of Interest”), 12 (“Post-Termination
Restrictions”), 13 (“Non-solicitation of Company’s Employees”), 14 (“Injunctive
Relief”), 15 (“Agreement to Arbitrate”), 16 (“Successors”), 19 (“General
Provisions”) and 21 (“Entire Agreement”) of this Agreement shall survive
Executive’s employment by the Company.

20. Cooperation. During and after employment, Executive will reasonably
cooperate with the Company and its affiliates and representatives in connection
with any action, investigation, proceeding, litigation or otherwise with regard
to matters in which Executive has knowledge as a result of his employment. The
Company will use its reasonable business efforts, whenever possible, to provide
Executive with reasonable advance notice of its need for assistance and will
attempt to coordinate with Executive the time and place at which such assistance
is provided to minimize the impact of such assistance on any other material and
pre-scheduled business commitment that Executive may have. The Company will
reimburse Executive for the reasonable out-of-pocket expenses incurred in
connection with such cooperation. Executive’s cooperation will be subject to his
indemnification rights under the Company’s bylaws, his indemnification agreement
and Directors and Officers liability insurance coverage.

21. Entire Agreement. This Agreement, together with the exhibits attached hereto
or incorporated herein by reference, constitutes the entire agreement between
the Parties relating to this subject matter and supersedes all prior or
simultaneous representations, discussions, negotiations, and agreements, whether
written or oral. This Agreement may be amended or modified only with the written
consent of Executive and an individual designated by the Board. No oral waiver,
amendment or modification will be effective under any circumstances whatsoever.

[Remainder of page intentionally left blank.]

 

14



--------------------------------------------------------------------------------

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

        EXECUTIVE Dated: January 27, 2016    

/s/ Oleg Khaykin

    Oleg Khaykin     COMPANY Dated: January 28, 2016     By:  

/s/ Richard Belluzzo

    Name:   Richard Belluzzo     Title:   Interim CEO

[Signature Page to Executive Employment Agreement]

 

15